The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is in response to the amendments and arguments entered with RCE filed 03/22/2022.   Claims 1-3, 7-13, and 17-24 are pending.  Claims 4-6 and 14-16 have been canceled.  Claims 21-24 are new.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 112
Applicant has overcome the rejections under 35 USC 112 by argument and amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 7-13 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receive image data, receive transaction data, generate emotion state data, generate a quality indicator, update a user profile.  
Claims 1-3, 7-13 and 17-24 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 11.  
The claims, as a whole, recite a method of organizing human activity (business relations). The claimed invention allows for applying image processing (evaluating) to the image data to determine an emotion state for the user during a recorded interaction and alter the interface to affect the user satisfaction while interacting with the interface which is a method of managing interactions between people for business relations (customer satisfaction). Thus, the claim recites an abstract idea.
The mere nominal recitation of a generic processor, interface, server and use of a generic machine learning algorithm does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim as a whole merely describes how to generally “apply” the concept of evaluating and improve a user experience (through judging emotions) in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing customer experience evaluation system. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the apply and generate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  The claims are directed to providing advice for changing an interface which is conceptual advice for results desired and not technological operations.
Dependent Claims 
Dependent claims 2-3, 7-10, 12-13, and 17-24 are also not patent eligible.  Each dependent claim (2-3 and 12-13 to type of transaction data, 7 and 17 to user profile data, 8 and 18 to emotional states,  9 and 19 to quality indicators, 10 and 20 to emotional states, 21-24 global parameters and image data) incorporated via reference the judicial exception recited in its independent claim are also not patent eligible. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Therefore, dependent claims 2-3, 7-10, 12-13, and 17-24  are not patent eligible. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13 and 17-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over elKaliouby et al. (US-20140323817) in view of elKaliouby et al. (US 20180035938- hereinafter ‘938) in view of Cheng Shi (CN-103714331). 
Specifically as to claims 1 and 11, elKaliouby et al. (US-20140323817) disclose a method (and related system) comprising: receiving image data at a server, wherein the received image data is associated with a recorded interaction of a user with a user interface of a display device comprising an automated teller machine, wherein the server is communicatively coupled to the display device (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile); Page 4 receiving transaction data indicative of a process associated with the user interface (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile); generating emotion state data for the recorded interaction by isolating and identifying muscle movements and motion cues of the user within the received image data (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile; para 19--a camera to capture image for analysis); generating, via a classification algorithm having quality indicator parameters trained on historical population interaction data to the generated emotion state data and transaction data;  (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile) wherein the quality indicator is indicative of the user interaction with the user interface during the recorded interaction; updating a user profile based on the determined quality indicator for the recorded interaction, the updated profile being configured to effect adjustment of at least one parameter of the interface; and modifying the user interface based on the updated user profile (see para 32-34--interacting with an interface (website) and optimize product or service with real time updates) but does not specifically disclose applying a classification algorithm, wherein the algorithm is trained.  
elKaliouby et al ('938) provides motivations for machine learning in para 120 and fig 20 for improved market analysis and interactions.
Cheng Shi teach machine learning is well known for emotion classification in an ATM (see para 2, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the interaction analysis system of elKaliouby et al. (‘817) the ability to generate a quality indicator for a recorded interaction with a learning algorithm as taught by elKaliouby et al. (‘ 938) and  Cheng Shi for improved market analysis and emotion classification and interactions in a ATM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claim 2 and 12, wherein the transaction information comprises transaction type data, time of day data, temperature data, timing data, keystroke data, button data, age group data, and language data (elKaliouby et al. (‘817) para 24-25).
Specifically as to claim 3 and 13, the transaction interaction data further comprises environmental data, the environmental data comprising at least one of weather data, and time of day data  (elKaliouby et al. (‘817) para 25).
Cheng Shi teach machine learning is well known for emotion classification in an ATM (see para 2, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the interaction analysis system of elKaliouby et al. (‘817) the ability to calculate the value by a machine learning algorithm as taught by elKaliouby et al. (‘ 938) and Cheng Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claim 7 and 17, the user profile further comprises at least one of a height, a language, a gender, an age, an address, and an income (see para 29 elKaliouby et al. ’817).
Specifically as to claim 8 and 18, emotion state is at least one of anger, happiness, sadness, disgust, surprise, and fear (see elKaliouby et al. ’817 para 35).
Specifically as to claim 9 and 19, the quality indicator is at least one of a binary value, a categorical value and a numerical value (elKaliouby et al. ‘817 see para 57, 18 and 35).
Specifically as to claim 10 and 20, determine a segment emotion state for the user for each of a plurality of distinct aspects of the recorded interaction and determine a segment quality indicator for each of the distinct aspects (elKaliouby et al. ‘817 see para 64-65).
Specifically as to claims 21 and 23, wherein the at least one parameter comprises a global parameter, text size, interface element size, or interface element color see para 42,  elKaliouby et al. ‘817 “predict a preference”).
Specifically as to claims 22 and 24, wherein the image data comprises one or more of images or video recordings (elKaliouby et al. ‘817 see para 21 “ emotional state information captured from cameras, sensors, monitors, or other equipment”).

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. 
With regards to applicant’s argument “the claims, which are drawn to a system and related method for improving a user interface of an automated teller machine (ATM), are not mathematical concepts, methods of organizing human activity, or mental processes,” Examiner respectfully disagrees.  The claimed invention allows for applying image processing (evaluating) to the image data to determine an emotion state for the user during a recorded interaction and alter the interface to affect the user satisfaction with the interface which is a method of managing interactions between people for business relations (customer satisfaction). By applicant’s own admission (remarks 10/19/21 pages 11-12), the instant claimed invention determines “emotion states may also incorporate applying one or more techniques developed in psychology.” Thus, the claim recites an abstract idea.
With regards to applicant’s argument with respect to practical application of an improved user experience, Examiner respectfully disagrees.  An improved abstract idea remains an abstract idea.
With regards to applicant’s argument “Applicant's claims provide technical solution to this problem [user emotions] by recording user interactions with the user interface, determining a quality indicator that is indicative of the quality of the user's interaction with the user interface based on transaction data and emotion state data, and adjusting the user interface (i.e., hardware, software)” to provide feedback.  The instant claims are directed to providing advice for changing an interface for a user profile which is conceptual advice for results desired and not technological operations.  The instant claimed invention is a computer technology solution to a business problem of how to enhance a consumer experience and personalize the experience to keep the customer as a customer.  Further, the courts recently clarified that a relevant inquiry at step one is "to ask whether the claims are ·directed to an improvement to computer functionality versus being directed to an abstract idea." See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per-formed on a computer using conventional computer activity." Id. at *16-17. The claims are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (machine learning for emotional state determining) in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.  In the instant application, it appears to be an improvement in the abstract idea and not an improvement to the technology. 
Further, by applicant’s own admission, the claimed invention (an abstract idea collecting data, determining emotional states and transmitting the data) is performed on a general purpose computer (“disclosure is operational with numerous other general purpose … computing system environments or configurations.  Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the disclosure include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based  systems, set top   boxes, programmable consumer electronics, network  PCs, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices, and the like …” see paragraphs 22, 26, 31, and 36 of the originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s argument that elKaliouby et al (‘817 and ‘938) and Cheng Shi do not provide for generating via a classification module of the server, a quality indicator for the recorded interaction by applying a classification algorithm having quality indicator parameters trained on historical population interaction data to the generated emotion state data and transaction data wherein the quality indicator is indicative of the user interaction” and updating a user profile based on the determined quality indicator for the recorded interactions, updated profile being configured to effect adjustment at least one parameter of the user interface and modifying  the user interface based on the updated profile, Examiner respectfully disagrees.  The systems of both elKaliouby et al. and the Cheng Shi references are capable of performing this function.  In addition, it was well known by one of ordinary skill in the art before the effective date of the invention  to use mined emotion data to improve a user experience (gaming, advertising, shopping, see Orabi et al. “Psychophysiological Observing…User Experience 2016 of record). Further, merely arguing that a prior art reference does not explicitly disclose the claimed characteristic is not evidence why the examiner erred in finding that a particular characteristic is inherent – see Ex parte Maeda, Appeal 2008-006267, slip op. at 3-4 (BPAI July 22 2009) Ex parte Batteux, Appeal 2007-000622 (BPAI Mar. 27, 2007).   Arguments can not substitute for evidence- see Estee Lauder Inc. V. L’Oreal. S.A. 129 F.3d 588, 595 (Fed. Cir. 1997) and Ex parte Wright  Appeal 2006-000003, slip op. at 8 (BPAI Apr. 6, 2006) (informative opinion).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	One of ordinary skills in the art before the claimed invention was effectively filed would have recognized/interpreted the element of prior art (machine learning algorithm) as a functionally and structurally equivalent of the claimed feature, and absent any evidence the claimed configuration is significant, any modification or alteration of this element to perform the same function is within the ordinary skills in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies et a. disclose ATM user attitudes with a neural network analysis.   Gonçalves et al.  disclose assessment of users’ emotion at interaction time: a multimodal approach with multiple sensors.  Iyer et al. (US2018/0232785) disclose a method and system for obtaining interactive user feedback in real-time by feedback obtaining system. The feedback obtaining system establishes connection between user device of user and server of service provider based on user location received from user device, receives static data of user from server and dynamic data of user from capturing device located at site of service provider, identify contextual information associated with user based on static data and dynamic data, provide one or more feedback queries for user from database based on contextual information, provide one or more sub-feedback queries for user based on response of user for one or more feedback queries and obtains user feedback based on response of user for one or more sub-feedback queries and one or more feedback queries and implicit feedback. The use of implicit feedback together with actual feedback gives effective feedback of users.  Hannula discloses predicating quality of an information system.  Krishnaswamy discloses a step-by-step procedure/system to produce semi-autonomous, self-curing customizable Cognitive Intelligent Autonomous Transformation System aided by Digital Assistants based on AI, Machine Learning enhanced RPA, natural language processing, speech recognition and image recognition with Deep Learning and Neural networks.  Powderly et al. disclose mixed reality imaging and visualization systems.  Gromada et al. disclose tagging transactions with emotions.  Jabri discloses pattern recognition.  Poltorak discloses an extensive background on the state of technology with regards to analyzing emotional states and making adjustments to improve a user experience.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691